NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-17066

                Plaintiff-Appellee,             D.C. Nos.
                                                2:16-cv-03066-KJM-AC
 v.                                             2:95-cr-00482-KJM-AC-2

BRIAN VIDRINE,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Federal prisoner Brian Vidrine appeals from the district court’s order

denying his 28 U.S.C. § 2255 motion to vacate his sentence. We have jurisdiction

under 28 U.S.C. § 2253. Reviewing de novo, see United States v. Reves, 774 F.3d
562, 564 (9th Cir. 2014), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vidrine contends that his convictions for armed bank robbery, in violation of

18 U.S.C. § 2113(a) and (d), are not crimes of violence for purposes of 18 U.S.C.

§ 924(c). This argument is foreclosed. See United States v. Watson, 881 F.3d 782,

784, 786 (9th Cir.), cert. denied, 139 S. Ct. 203 (2018) (federal armed bank

robbery by force and violence, or by intimidation, is categorically a crime of

violence under the force clause of section 924(c)(3)(A)). Vidrine asserts that

Watson was wrongly decided, but as a three-judge panel, we are bound by the

decision. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc)

(three-judge panel is bound by circuit precedent unless that precedent is “clearly

irreconcilable” with intervening higher authority).

      Vidrine also contends that his sentence must be vacated because the residual

clause of the career offender provision, U.S.S.G. § 4B1.2, of the mandatory

Guidelines under which he was sentenced is unconstitutional in light of Johnson v.

United States, 135 S. Ct. 2551 (2015). Contrary to Vidrine’s assertions, “Johnson

did not recognize a new right applicable to the mandatory Sentencing Guidelines

on collateral review.” United States v. Blackstone, 903 F.3d 1020, 1028 (9th Cir.

2018), cert. denied, 139 S. Ct. 2762 (2019). Further, our decision in Blackstone is

not “clearly irreconcilable” with United States v. Davis, 139 S. Ct. 2319 (2019).

See Miller, 335 F.3d at 900. Accordingly, the district court properly concluded




                                          2                                      17-17066
that Vidrine’s challenge to his career offender designation was untimely. See 28

U.S.C. § 2255(f)(1), (3).

      Finally, we decline to consider Vidrine’s argument that he is entitled to

equitable tolling. This argument was not raised before the district court or in his

opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]n

appellate court will not consider issues not properly raised before the district court.

Furthermore, on appeal, arguments not raised by a party in its opening brief are

deemed waived.”).

      AFFIRMED.




                                           3                                    17-17066